Citation Nr: 1205027	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-44 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  A review of the record discloses a need for further development prior to appellate review. 

The Veteran was afforded a VA audiological examination in August 2010, which disclosed bilateral hearing loss pursuant to VA standards.  38 C.F.R. § 3.385.  The Veteran's history of noise exposure was recorded as including in-service noise exposure to 50-caliber guns without hearing protection; post-service noise exposure incurred as an engineman, with hearing protection; and, recreational noise exposure to gunfire, with hearing protection, and to chainsaws, without hearing protection.  

The audiologist opined that it was less likely as not that the Veteran's current hearing loss was a result of his military noise exposure.  He reasoned that although the whisper voice tests throughout military service were neither ear nor frequency specific, all results were within normal limits.  The examiner indicated that the Veteran had reported military and occupational noise exposure with hearing protection, but some recreational noise exposure, such as to chainsaws, without hearing protection.  

At his September 2011 Board hearing, the Veteran reported that he worked as an engineman while in service, and was exposed to gunfire noise, without hearing protection.  Indeed, his DD Form 214 confirms that his military occupational specialty was as an engineman.  The Veteran reported that he experienced ringing in his ears while in service.  He indicated that following service he asked others to repeat themselves more frequently, turned the volume up higher when he watched television, and experienced difficulty hearing with background noise present.  The Veteran reported that following service he worked in factories and as a laborer, and used hearing protection.  He reported engaging in noisy activities, such as mowing the lawn, without hearing protection.  

As such, at the VA examination and at his Board hearing, the Veteran indicated that he did not use hearing protection in service.  The examiner relied on an inaccurate factual basis where his reasoning indicated that the Veteran's military noise exposure was incurred with hearing protection.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, because the Board finds the examiner's opinion to be inadequate, another VA opinion is necessary to assess the nature and etiology of the Veteran's bilateral hearing loss.  38 U.S.C.A. § 5103A(d).  Specifically, clarification is needed regarding the etiology of any current hearing loss, including a discussion of the effects of in-service noise exposure, such as noise exposure to an engine room and gun fire, incurred without hearing protection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, in January 2010 the Veteran completed an authorization and release form so that treatment records from Searcy Medical Center could be obtained.  The Veteran indicated that in approximately 1983 he had been referred to an ear specialist due to reoccurring ear infections, and had tubes placed in his ears.  Although records since 1995 were requested from Searcy Medical Center, the Veteran indicated that he was treated for ear-related problems more than a decade earlier, and these records were not requested.  As such, records from Searcy Medical Center since 1983 should be requested and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran should be requested to provide information pertaining to the specialist who placed his ear tubes in the 1980s, and if the necessary authorization is given, then these records should also be requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request outstanding treatment records since 1983 from Searcy Medical Center.  If unavailable, a formal finding to that effect should be associated with the claims folder.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment of all private health care providers who have treatment for his ears.  In particular, request information regarding the specialist who placed his ear tubes in the 1980s.  With any necessary authorization from the Veteran, obtain and associate with the claims file any records identified by the Veteran.  If unavailable, a formal finding to that effect should be associated with the claims folder.

3.  The Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice as discussed above regarding VA's unsuccessful attempts to obtain this potentially relevant evidence, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  


4.   Following receipt of any available outstanding records, forward the Veteran's claims file to the examiner who conducted the August 2010 examination for an addendum, if available.  If that individual is no longer available, any audiologist can provide the following opinion.

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's currently shown bilateral hearing loss is etiologically-related to his military service.  The examiner should discuss the Veteran's in-service noise exposure, to include that incurred as an engineman, as well as to gunfire, without hearing protection.  A complete rationale for the opinion should be provided.

5.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

